Citation Nr: 1519640	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-17 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a migraine headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to April 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the RO in Columbia, South Carolina that denied service connection for migraines. 


FINDINGS OF FACT

The preponderance of the competent and credible evidence shows that the Veteran does not have a current migraine headache disability.


CONCLUSION OF LAW

The criteria for service connection for a migraine headache disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in February 2011.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a VA medical opinion as to the claim.  

In October 2011, VA was notified that no records existed for the Veteran at the Atlanta VA Medical Center (VAMC) dated from January 1960 to December 1977; a January 2012 Formal Finding shows that the AOJ determined that there are no available VA medical records from this facility.  The Veteran was informed of this fact, and in a February 2012 statement, he said he did not have any medical records.

Although the Veteran's representative has contended that the March 2011 VA examination was inadequate because it was not performed by a neurologist, the Board finds that this examination was adequate, as it contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the claimed disability to provide probative medical evidence.  Following physical examination, a medical opinion as to the etiology of the claimed disability was proffered, with a supporting rationale.  The examination was performed by a qualified medical professional.  In sum, the examination is sufficient and adequate for the purpose at hand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Migraine headaches are not listed in C.F.R. § 3.309(a).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran essentially contends that he incurred a chronic migraine headache disability during service, as a result of head trauma.

The Veteran's service treatment records reflect that he was treated for complaints of headaches, some of which were diagnosed as migraines.  Cafergot was prescribed.  In November 1968 he was diagnosed with vascular headaches.  In August 1969, he was diagnosed with questionable tension headaches.  In September 1969, a neurological examination was performed, and the physician diagnosed questionable tension headaches.  The physician noted that the nature of his headache had changed since his earlier description in November 1968.  In December 1969 he complained of a headache and nasal stuffiness, and was diagnosed with questionable sinus headaches.  On medical examination performed for separation purposes in April 1970, the examiner noted that the Veteran had cephalic trauma in 1968 during basic training, and had resolved amnesia, with no seizures.  He had headaches since then which had been diagnosed as migraine.  The examiner indicated that that his defects included traumatic migraine syndrome.  In December 1970, the Veteran was admitted for evaluation of systemic lupus erythematosus.  It was noted that he had migraines for many years, for which he took Cafergot, but had been asymptomatic for three months.  On retirement medical examination in December 1970, the Veteran's neurological system was clinically normal, and migraines were not diagnosed.  In March 1971, the Veteran underwent a physical evaluation board, and was diagnosed with systemic lupus erythematosus, in remission on Prednisone.  

On VA compensation examination in July 1973, the Veteran did not complain of headaches, and migraines were not diagnosed.

On VA general medical examination in January 1991, an examination of the nervous system was within normal limits.  The examiner diagnosed systemic lupus erythematosus, in remission, and hypertension.  A migraine headache disability was not diagnosed.

Subsequent voluminous VA medical records reflect treatment for multiple medical conditions, but are negative for treatment or diagnosis of a migraine headache disability.

Records from the SSA reflect that the Veteran underwent a physical examination in March 2009.  The Veteran did not complain of headaches, and a migraine headache disability was not diagnosed, although several other medical conditions were shown.

In his original claim for service connection for a migraine headache disability in December 2010, the Veteran reported that he was diagnosed with migraine headaches during service, and he was treated for migraines by a VA facility in Decatur, Georgia.  In a June 2011 notice of disagreement, he said that he was hit in the head during basic training in 1968, and his headaches started in 1969.  In February 2012, he said he was treated for migraines from 1969 to 1989.  In June 2013, he reiterated some of his assertions, and stated that he took Cafergot for migraines during service, until the headaches went into remission.  He said that after service, the headaches came back, and he was treated for this condition at the VAMC in Atlanta.

On VA neurological disorders examination in March 2011, the Veteran reported that his migraines started in 1969, and stopped in the late 1980s.  He reported that he had no current problems with chronic headaches, and took no medication for headaches.  He had no incapacitating episodes currently, since he had no headaches.  He had not been seen for headaches during the past year.  After a thorough physical examination, the examiner indicated that the Veteran had no clinical or objective findings for a diagnosis of migraine headaches or headache disorder.  She opined that the Veteran's migraine headaches resolved in the 1980s and he had no history of non-migraine headaches.

Although the Veteran was diagnosed with migraine headaches during service, the weight of the competent and credible evidence does not show that he has a current migraine headache disability, or that he had such a disability since filing his claim.  Thus, the first element of a service connection claim is not met.  Shedden, 381 F.3d at 1166-67; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

To the extent that Veteran believes that he has a current migraine headache disability that is related to service, the Board notes that in some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology.  See Jandreau, supra.  However, while the Veteran is competent to state that he experienced headaches in service and afterward, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide a medical nexus opinion.  Id.   Moreover, as the Veteran has not been shown to have the requisite clinical training to etiologically relate his claimed condition to events in service, there is no need to assess the credibility of his lay assertions in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence). 

Accordingly, the Veteran's opinion concerning the diagnosis or etiology of a claimed migraine headache disability is not a competent medical opinion, and, moreover, is outweighed by the competent and highly probative March 2011 VA medical opinion.  Significantly, the Veteran himself informed the VA examiner that he did not have current migraines, and had not had them for many years.

The evidence does not reflect, and the Veteran does not contend, that he had continuous or recurrent migraine headache symptoms since separation from service.  Additionally, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As migraine headaches are not a chronic condition under 38 C.F.R. § 3.309(a), the Board finds that the theory of continuity of symptomatology is not applicable in this case.

The record does not include any competent medical opinion establishing a nexus or medical relationship between a current migraine headache disability and his active service, and neither he nor his representative has presented, identified, or alluded to the existence of, any such opinion.

The Board finds that service connection is not warranted as there is no competent evidence of a current migraine headache disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed and that, without this proof of current disability, there can be no valid claim); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).
In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a migraine headache disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a migraine headache disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


